Citation Nr: 0731058	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  03-20 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of both hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1981 to 
April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which established service connection 
for arthritis of both hands and assigned a noncompensable 
rating.  In April 2007, the Board remanded this issue to the 
RO for further development.  While in remand status, the RO 
by a rating decision dated in May 2007 in creased the 
disability rating for the veteran's bilateral hand disorder 
from noncompensable to 10 percent, effective from May 1, 
2001.


FINDING OF FACT

The evidence of record demonstrates that arthritis the hands 
is characterized by painful motion with stiffness and some 
limitation of motion on repeated use, with X-ray evidence of 
arthritis.


CONCLUSION OF LAW

The criteria for a rating of 10 percent for arthritis of each 
hand have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2001, October, 
2002, July 2003, and April 2007; rating decisions in April 
2001, and February 2003; and a statement of the case in June 
2003.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2007 rating decision and supplemental 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

On the veteran's initial VA examination November 2000 it was 
noted as history that the veteran had degenerative joint 
disease of both hands on the knuckles.  The veteran stated 
that he had difficulty gripping things due to his arthritic 
changes, which were reported to have been found on X-ray in 
1988.  On examination, the veteran's hands were found to have 
mild edema on the knuckle.  There was no erythema, 
ecchymosis, or deformity.  The veteran's grip was +4/5 in 
both hands.  The veteran had normal tactile dexterity and was 
able to touch the thumb to fingers without difficulty.  
Degenerative joint disease of the bilateral hands with 
residuals was the diagnosis.

On a VA examination in September 2004, the veteran reported a 
7-8 year history of bilateral hand pain involving the index, 
ring, middle, and little fingers.  It was noted that the 
veteran had been seen earlier by a physician and that X-rays 
had revealed degenerative joint disease.  The veteran 
complained of chronic pain in the proximal interphalangeal 
(PIP) joints with associated stiffness that he said lasted 
all day, and with occasional swelling of the joints.  The 
veteran reported occasional difficulty tying his shoes and 
difficulty with fine motor movements in his work assembling 
blinds.  On physical examination, it was noted that the 
veteran was right hand dominant.  Both hands revealed no red, 
hot, or swollen joints.  There was no joint tenderness, 
Heberden's nodes, subcutaneous nodules, or evidence of any 
acute synovitis.  Grip strength was within normal limits.  
Thumb opposition was normal.  The veteran could pull, push, 
and twist.  Degenerative joint disease of both hands by 
history was the diagnostic impression.

On his most recent VA examination in May 2007, the veteran 
reported that he had stiffness in his hands when he woke in 
the morning.  In addition, he complained of pain.  He said 
that he usually had a little or mild pain constantly but that 
after a long day of work using his hands it hurt more.  The 
veteran works installing blinds and window shutters and when 
he used his hands a lot he had increased pain, which he 
treated with Aleve as needed.  On physical examination, the 
veteran's hands showed mild callus formation in the palms of 
his hands bilaterally as well as a little more callus on the 
tip of the right index finger.  It was noted that the veteran 
was right handed and used his hands a lot at work.  On 
sensation to touch and pinprick, he appeared to have mild 
decrease in sensation to pinprick on the tip of his index 
finger on the right.  There was no swelling in the knuckles 
and the veteran had good grasp and fist at 5/5.  There was no 
muscle atrophy and he was able to oppose the fingers with the 
thumb in both hands, but had difficulty opposing the little 
finger over the thumb.  There was no evidence of atrophy, 
abnormality in color, or temperature.  The strength in his 
fingers appeared unremarkable and the proximal 
interphalangeal joints did not appear swollen or deformed.  
Arthritis of both hands was the diagnostic assessment. 

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of staged ratings is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must be considered.  Examinations upon which rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain on use or due to flare- ups.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.

Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes.  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Here, after carefully reviewing the evidence of record, the 
Board finds that the evidence supports that grant of a 10 
percent rating for each hand in place of the single 10 
percent rating currently assigned.  However, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for arthritis of either hand. 

The RO assigned a 10 percent rating under Diagnostic Code 
5010 in recognition of the fact that there is X-ray evidence 
of degenerative arthritis involving the veteran's hands.

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Considering the evidence of record in light of the stated 
above criteria, the Board finds that the veteran's bilateral 
hand disability is appropriately rated as 10 percent 
disabling under Diagnostic Code 5010 for each hand.  
Specifically, during the May 2007 VA examination, the veteran 
as noted to have stiffness and difficulty opposing the little 
finger and thumb.  The examinations have also all reflected 
increased stiffness with use.  The Board has examined this 
evidence and according all benefit of the doubt in favor of 
the veteran, the Board finds that these clinical findings are 
equivalent to a noncompensable level of limitation of motion 
of the hands when the pain and stiffness on repeated use is 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  The hands (interphalangeal, 
metacarpal, and carpal joints) are considered a group of 
minor joints.  Therefore, with X-ray evidence and a 
noncompensable level of limitation of motion, the appropriate 
rating is 10 percent for each hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The Board has considered the veteran's 
lack of endurance, weakness, and stiffness with repetitive 
movement involving the hands in finding that an increased 
rating is warranted.

However, the Board finds that a rating greater than 10 
percent for each hand is not warranted.  The Board has 
examined the criteria for rating limitation of motion of the 
fingers and finds that the veteran does not warrant a 
compensable rating for any limitation of motion of the 
individual fingers.  38 C.F.R. § 4.71a, Diagnostic Codes 
5126-5156; 5216-5230.  The evidence shows that the veteran 
can oppose the thumb to the fingers on both hands.  The 
evidence does not show that the veteran's index or middle 
finger has a gap of one inch or more with the transverse 
crease when flexed to the maximum extent possible or that 
extension of the index or middle finger is limited by more 
than 30 degrees.  Ankylosis is not shown in any of the 
fingers.  Therefore, the level of limitation of motion of the 
fingers is noncompensable for the individual fingers.

In summary, the Board has resolved all benefit of the doubt 
in favor of the veteran and concludes that the evidence 
supports a finding that the veteran's service-connected 
arthritis of both hands warrants a 10 percent rating for each 
hand.  However, the preponderance of the evidence is against 
the assignment of a rating greater than 10 percent for either 
hand.


ORDER

An initial rating of 10 percent for arthritis of each hand is 
granted in place of the single 10 percent rating currently 
assigned.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


